ALLOWANCE
Claims 1-4, 6-10, 10-17 and 19-23 are allowed. Claims 1, 11 and 16 are the Independent claims. Claims 5, 11 and 18 have been canceled. Claims 21-23 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe an interface that communicates with a machine learning and automation server. An automation request along with an observed process is received. An automation report for the observed process is received from the automation server and used to update a business report. The business report is provided to the machine learning server which generates a process performance tree with an included recommendation node of the observed process using a learning technique. An art of possible view according to the performance tree is generated and includes automatable and non-automatable tasks of the observed process along with steps for implementing the process to convert the non-automatable task into automatable tasks. These features provide an improvement over the prior art for automating manual processes along with the identification of tasks for improvement.
The cited reference of Steigauf (U.S. Pub 2016/0350919) teaches processing captured medical image data using machine learning to identify results that are then used to update a study or evaluation (see paragraphs 67-70). Nowhere does Steigauf teach or suggest generating an art of view based on a performance tree that includes a recommendation node having steps for implementing the observed process to covert tasks for non-automatable to automatable.
The cited reference of Donaldson (U.S. Pub 2013/0117280) discloses providing a report has input data to a model generator that generates a visualization of a decision tree (see Fig. 2 & 
The cited reference of Ralf Konig (NPL) teaches visual decision trees with indicators of tasks (see pg. 134 & 141). However nowhere does Ralf teach or suggest generating an art of view based on a performance tree that includes a recommendation node having steps for implementing the observed process to covert tasks for non-automatable to automatable.
The claims also overcome the 35 U.S.C. 101 rejection of claim 14, which now recites that the automation optimization engine comprises a web server computer, a database server computer along with a communication interface circuitry, thereby including hardware component and is therefore considered statutory. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
10/8/2021